     Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION



RONALD SCIORTINO
BANKRUPTCY ESTATE,

      Plaintiff,
                                              CIVIL ACTION NO.
v.                                            1:18-cv-0981-AT-RDC
SELENE FINANCE, L.P.,

      Defendant.


                   FINAL REPORT AND RECOMMENDATION

      This matter is before the Court on Defendant’s Motion for Summary

Judgment (Doc. 75) filed by Defendant Selene Finance, L.P. (“Defendant” or

“Defendant Selene”). Plaintiff Ronald Sciortino Bankruptcy Estate (“Plaintiff”)

failed to respond to the motion or dispute the facts as presented by Defendant. In

accordance with 28 U.S.C. § 636(b)(1)(A), the undersigned RECOMMENDS that

the District Court find that there is no genuine issue of material fact, conclude that

Defendant is entitled to judgment as a matter of law, and GRANT summary

judgment in Defendant’s favor.
     Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 2 of 13




A. Procedural History

      On March 6, 2018, Plaintiff initiated this action by filing an application to

proceed in forma pauperis (“IFP”) and a pro se Complaint alleging violations of the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692(e), and the Real

Estate Settlement Procedures Act, 12 U.S.C. 2605(e)(2); contempt of the

Bankruptcy Court’s Order of Discharge, Case No. 14-71765-BEM (Feb. 17, 2017),

in violation of the Bankruptcy Code, 11 U.S.C. § 524(a)(2), and bankruptcy stay

under 11 U.S.C. § 362. As ordered by the Court, see (Doc. 2), Plaintiff filed an

Amended Complaint (Doc. 3) that dropped as Defendants Shapiro Pentergast &

Hasty LLP and Mary Ida Townson Standing Chapter Trustee.1

      On April 4, 2020, the Court entered an Order granting Plaintiff’s request to

proceed IFP and directing service (Doc. 5). The Court also entered a Notice to Pro

Se Plaintiff (Doc. 7) advising Plaintiff:

      [U]nder Local Rule 7, “PLEADINGS ALLOWED; FORM OF
      MOTIONS,” if the deadline for a response to a motion filed by the
      opposing party passes without a response being filed, the motion is
      deemed unopposed. See L.R. 7.1B, N.D. Ga. Furthermore, under Local
      Rule 56.1, which applies to motions for summary judgment and
      responses to motions for summary judgment, the failure by the party
      opposing summary judgment to object to or to deny the moving party’s
      statement of material facts will be taken as an admission of those facts
      and will be used by the undersigned in ruling on the motion for
      summary judgment.


      On April 2, 2018, Plaintiff filed a motion for leave to file corrections to his
      1

Complaint. See (Doc. 4). This motion was denied as moot. See (Doc. 5).
                                            2
       Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 3 of 13




Id. at 3.

        With leave of court, see (Docs. 11, 12), Plaintiff filed a Second

Amended Complaint. (Doc. 13). However, the Court denied Plaintiff’s

Emergency Motion for Preliminary Injunction (Doc. 25) and motion to

supplement his Second Amended Complaint (Doc. 36). See (Docs. 29; 46 at

80). Defendants filed a Motion to Dismiss Plaintiff’s Amended Complaint

(Doc. 34) under Rule 12(b)(6) of the Federal Rules of Civil Procedure for

failure to state a claim upon which relief can be granted. Plaintiff filed a

response (Doc. 40), to which Defendants filed a reply (Doc. 24).1

        The      Magistrate    Judge   entered    a   Non-Final    Report    and

Recommendation recommending that the Court dismiss all claims, except for

“Counts I–III and VII against Defendant Selene alleging violation of §

1692(e)(a)(2) of the FDCPA based upon the amount of outstanding debt

represented within the March 6, 2017, Validation letter [Pl. Exhibit B] and/or

the April 17, 2017, Revised Validation letter [Pl. Exhibit A].” (Doc. 46). After

careful review of Plaintiff’s objections, the presiding District Judge overruled

the objections and adopted the Report and Recommendation as the opinion of




        1
            Plaintiff’s sur-reply (Doc. 44), which was stricken by the Court. See (Doc.
25).

                                             3
     Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 4 of 13




the Court. (Doc. 51). 1 As directed by the Court in this Order, Defendant

Selene filed an Answer. See (Doc. 52, 54).

      Upon the filing of the parties’ Joint Preliminary Report and Discovery

Plan (Doc. 56), the Magistrate Judge entered a Scheduling Order setting the

summary judgment motion deadline and specifically directed the following:

      Whenever a motion for summary judgment is filed, the non-moving
      party shall file a response to the moving party’s “Statement of
      Undisputed Material Facts.” In the response, the non-moving party
      shall respond to each numbered fact by number, admitting or denying
      the fact, and providing citations to the record to support any denial. The
      Court will deem as admitted those facts in the moving party's statement
      that the non-moving party does not controvert with citations to the
      record in its response to that statement.

(Doc. 59) (citing LR 56.1(B)(2), NDGa.)).

      On October 10, 2019, Defendant Selene filed the instant Motion for Summary

Judgment, accompanied by a copy of the Validation of Debt Notice; Revised

Validation of Debt Notice; Orders of the Bankruptcy Court dismissing Ronald

Edward Sciortino’s Chapter 13 Bankruptcy Case Nos. 17-67245-BEM and A18-

62188-BEM; and the Affidavit of Michael N. Zerulik, Litigation Specialist for

Defendant Selene, as well as a revised brief in support of summary judgment and

statement of facts. See (Docs. 75, 78).




      1
       Among other things, this Order dismissed Plaintiff’s claims against
Defendant MTGLQ Investors L.P. (Doc. 51 at 2).
                                          4
      Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 5 of 13




       On the same day, the Clerk of Court filed a Notice to Respond to Summary

Judgment Motion, notifying Plaintiff that it had twenty-one days from the date of

the motion to submit all materials in opposition to the motion for summary judgment.

See (Doc. 76) (citing Fed. R. Civ. P. 56(c)(1)(B); Moore v. Florida, 703 F.2d 516,

519 (11th Cir. 1983)). The Clerk further advised that

       [w]henever the nonmoving party bears the burden of proof at trial on a
       dispositive issue and the party moving for summary judgment has
       demonstrated the absence of any genuine issue of fact, the non-moving
       party must go beyond the pleadings and must designate, by sworn
       affidavit or other materials, “specific facts showing that there is a
       genuine issue for trial.”

(Doc. 76) (quoting Fed. R. Civ. P. 56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324

(1986)).

       On October 16, 2019, the Court ordered stricken Defendant’s brief in support

of the motion because of its failure to follow every factual statement with a citation

to the record. See (Doc. 77). The Court granted Defendant leave to refile within

fourteen days and granted Plaintiff “twenty-one (21) days from the filing of the

revised brief by Defendant to file his response to the motion for summary judgment.”

Id. at 2.

       Defendant filed a revised brief in support of its motion for summary judgment

on the same day, October 16, 2019. See (Doc. 78). Therefore, Plaintiff’s response

was due on November 6, 2019. Despite the Court’s Orders and directives, Plaintiff

failed to file any response in opposition to Defendant’s motion for summary
                                          5
     Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 6 of 13




judgment and supporting materials.1 During the pendency of this motion, Plaintiff

has had over eight months in which to request an extension of time to respond to the

motion and dispute Defendant’s factual assertions. He did not file such a request,

either.

B. Request to Substitute Plaintiff

          Initially, Defendant requests that the Court require Ronald E. Sciortino (“Mr.

Sciortino”) to substitute himself for the “Ronald Sciortino Bankruptcy Estate,” a

non-entity. Such a fictional entity lacks the capacity to sue or be sued under Federal

Rule of Civil Procedure 17(b). Fed. R. Civ. P. 17(b). According to Defendant, the

real party in interest is Ronald E. Sciortino as an individual, and Defendant requests

that the Court set a deadline for substitution prior to dismissal. See Fed. R. Civ. P.

17(a)(3). Plaintiff has filed no response in opposition to this assertion and request

for substitution.

          Under these circumstances, it is RECOMMENDED that the Court GRANT

Defendant’s request for substitution after Plaintiff has been given fourteen (14)

days to object to this Report and Recommendation in accordance with Rule 17(a)(3)




       Defendant’s Motion for Summary Judgment (Doc. 75) was submitted to the
          1

undersigned on February 3, 2020. The only subsequent filings to the date of this
Report and Recommendation were Orders regarding court operations during the
COVID-19 outbreak and pandemic. See (Docs. 79–87).
                                             6
     Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 7 of 13




and 28 U.S.C. § 636(b)(1), and direct the Clerk to substitute Ronald E. Sciortino in

place of the Ronald Sciortino Bankruptcy Estate.

C. Summary Judgment

      Rule 56(a) of the Federal Rules of Civil Procedure provides that “the court

shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a) (emphasis added). The Court must state its reasons for

granting or denying the motion. Id.

1. Genuine Issue of Material Fact

      If the nonmoving party fails to properly address the movant’s assertion of fact

as required by Rule 56(c), the Court may

       (1)   give an opportunity to properly support or address the fact;
       (2)   consider the fact undisputed for purposes of the motion;
       (3)   grant summary judgment if the motion and supporting materials-
             -including the facts considered undisputed--show that the
             movant is entitled to it; or
       (4)   issue any other appropriate order.

Fed. R. Civ. P. 56(e). Under Rule 56(e), “summary judgment cannot be granted by

default even if there is a complete failure to respond to the motion.” Fed. R. Civ. P.

56(e) advisory committee’s notes to 2010 amendment. Where the nonmoving party

has failed to respond to a motion for summary judgment, “district court cannot base

the entry of summary judgment on the mere fact that the motion was unopposed, but,

rather, must consider the merits of the motion.” United States v. One Piece of Real
                                           7
     Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 8 of 13




Prop. Located at 5800 SW 74th Ave., Miami, Fla., 363 F.3d 1099, 1101 (11th Cir.

2004). While the district court need not review all the evidentiary materials on file,

the district court must review the evidentiary materials submitted in support of

summary judgment and determine whether they establish the absence of a genuine

issue of material fact. Id. (citing Jaroma v. Massey, 873 F.2d 17, 20 (1st Cir. 1989)

(per curiam)).

      Consistent with the Federal Rules of Civil Procedure, the Local Rules of this

Court provides, “This Court will deem each of the movant’s facts as admitted”

unless the nonmoving party files a response to the motion for summary judgment

and refutes the movant’s statement of facts. LR 56.1(B)(2)(a)(2)(i); NDGa.

Additionally, “[t]he Court will deem the movant’s citations supportive of its facts

unless the respondent specifically informs the Court to the contrary in the response.”

LR 56.1(B)(2)(a)(3). The rule also requires the nonmoving party to file a statement

of facts that it contends are material and present genuine issues for trial. See LR

56.1(B)(2)(b).

      The undersigned has carefully reviewed Defendant’s Statement of Material

Facts and citations supportive of its factual assertions. See (Doc. 75-3). Plaintiff was

accorded ample notice, opportunity, and time to respond to and dispute Defendant’s

Statement of Material Facts and Brief in Support of Its Motion for Summary

Judgment. (Docs. 75-3, 78). In accordance with Local Rule 56, in the absence of a

                                           8
     Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 9 of 13




response by Plaintiff, the Court should deem Defendant’s facts as admitted and the

citations supportive of these facts. See LR 56(B)(2)(a)(2)–(3); NDGa. Accordingly,

Defendant has demonstrated that there is no genuine dispute as to any material fact.

Fed. R. Civ. P. 56(a).

      The only claims that survived the Court’s dismissal Order (Doc. 51) were

Counts I–III and VII against Defendant Selene alleging violation of § 1692(e)(a)(2)

of the FDCPA based upon the amount of outstanding debt represented within the

March 6, 2017, Validation letter and/or the April 17, 2017, Revised Validation letter.

(Doc. 46). The debt at issue is a loan of $371,600.00 secured by a Security Deed

conveying the property located at 6038 Eagles Rest Trail, Sugar Hill, Georgia

(“property”), to Mortgage Electronic Registration Systems, Inc. (“MERS”), as

nominee for Pensacola Guarantee Mortgage. See (Doc. 75-3, Ex. 1). The Security

Deed was last assigned to MTGLQ Investors, L.P. (“MTGLQ”) (Doc. 75-3, Ex. 5).

Defendant Selene was the servicer for the Loan on behalf of MTGLQ beginning

February 21, 2017. See (Doc. 75-3, 4).

      Based on information provided by the previous servicer, Defendant sent Mr.

Ronald Sciortino (“Mr. Sciortino”) a Debt Validation Letter on March 6, 2017,

reflecting a total balance due of $614,838.53, with the current payment amount of

$2,848.65 due on July 1, 2011. (Doc. 75-4, 51).




                                          9
    Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 10 of 13




      On April 17, 2017, Defendant sent Mr. Sciortino a Revised Validation of Debt

Notice (“Revised Letter”) reflecting a total balance due of $570,948.72, with the

current payment amount of $2,746.41. (Doc. 75-4, 68). The Revised Letter contains

the accurate amount of the debt as of that date. (Doc. 75-3, 7).

      Plaintiff made no payments or attempt to cure any default as a result of

information provided in either the original Validation of Debt or the Revised

Validation of Debt. See id. at 8. Plaintiff provided no evidence to support the

$1,151,597.58 he claims in damages for “Actual Cost Funds.” See id.

      Because Plaintiff has failed to refute Defendant’s Statement of Facts, these

facts are deemed admitted and undisputed for purposes of the motion for summary

judgment. Fed. R. Civ. P. 56(3)(2); LR 56(B)(2)(a)(2)–(3). Therefore, the

undersigned recommends a finding that there is no genuine issue of material fact

that would preclude summary judgment.

2. Judgment as a Matter of Law

      Federal Rule 56 also requires the moving party to demonstrate that it is

entitled to judgment as a matter of law. Id. Plaintiff’s claims against Defendant in

Counts I–III assert that Defendant violated the FDCPA by presenting false

information in its Validation Letter. (Doc. 13, 9–11).

      Under the FDCPA, a debt collector such as Defendant “may not use any false,

deceptive, or misleading representation or means in connection with the collection

                                         10
    Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 11 of 13




of any debt. Without limiting the general application of the foregoing, the following

conduct is a violation of this section: “The false representation of . . . the character,

amount, or legal status of any debt.” 15 U.S.C. § 1692e(2)(A). Although the FDCPA

is generally a strict liability statue, the statute provides for a “bona fide error”

defense. Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1271 (11th Cir. 2011). To avoid

liability for a false representation of the amount of the debt, Defendant must show

by a preponderance of the evidence that the violation was (1) not intentional, (2) a

bona fide error, and (3) occurred despite the maintenance of procedures reasonably

adopted to avoid such errors, id., such as clerical or factual mistakes. Prescott v.

Seterus, Inc., 635 Fed. Appx. 640, 646 (11th Cir. 2015) (quoting Jerman v. Carlisle,

McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 387 (2010).

      Here, as evidenced by Defendant’s admissions and Revised Debt Validation

Letter, the first validation letter contained an error as to the amount of the debt. See

(Doc. 78 at 11). However, Defendant has demonstrated that its error was not

intentional, given its prompt delivery of its accurate, revised validation letter.

Defendant has also shown that the error was a bona fide error, or a genuine mistake

made in good faith. In this case, the incorrect amount of the loan was due to

information provided by the prior loan servicer and a clerical mistake despite the

maintenance of procedures reasonably adopted to avoid such errors. See id. at 14.

Defendant’s independent review revealed the error, and it corrected the error

                                           11
    Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 12 of 13




promptly through its Revised Validation Letter. See (Doc. 75-2, 6). Plaintiff has

failed to respond to Defendant’s Motion and demonstrate that the amount of the loan

stated on the Revised Validation Letter is incorrect also. Therefore, to the extent that

Plaintiff contends that the balance should be zero, he has failed to provide evidence

of satisfaction of the loan.

      Finally, Defendant argues that Plaintiff is unable to establish damages. Under

the FDCPA, the amount of damages are (1) actual damages, (2) up to $1,000.00 for

additional damages, and (3) costs and reasonable attorney’s fees in bringing an

action. 15 U.S.C. § 1692k(a). Because Plaintiff cannot succeed on his FDCPA

claims, he is entitled to no damages.

D. Conclusion

      For the foregoing reasons, it is RECOMMENDED that, after consideration

of any objections to this Report and Recommendation or, if no objections are filed

after fourteen days under 28 U.S.C. § 636(b)(1), the Court (1) substitute Ronald E.

Sciortino for the Ronald Sciortino Bankruptcy Estate; (2) GRANT Defendant’s

Motion for Summary Judgment (Doc. 75); (3) enter Judgment in favor of Defendant

pursuant to Rule 58, Federal Rules of Civil Procedure; and (4) direct the Clerk to

close the case.




                                          12
Case 1:18-cv-00981-AT Document 88 Filed 07/22/20 Page 13 of 13




 IT IS SO RECOMMENDED on this 22nd day of July 2020.




                                      REGINA D. CANNON
                                      United States Magistrate Judge




                                 13
